DETAILED ACTION


Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Claim Rejections - 35 USC § 103	3
A. Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0300797 (“Shim”) in view of US 2011/0193225 (“Chen”), US 2009/0072391 (“Kolan”), US 2005/0104168 (“Choi”), and US 2002/0074641 (“Towle”), and as evidenced by either of US 9,520,374 (“Kasuya”) and US 5,101,550 (“Dunaway”).	3
B. Claims 21-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Shim in view of Chen, Kolan, Choi, Towle, and US 2014/0070403 (“Pan”), and as evidenced by either of Kasuya and Dunaway.	14
C. Claims 3, 4, 8-11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shim in view of Chen, Kolan, Choi, and Towle, and further in view of US 2015/0179591 (“Tsai”), and as evidenced by either of Kasuya and Dunaway.	20
D. Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Shim in view of Chen, Kolan, Choi, and Towle, and further in view of US 2006/0060637 (“Susheel”), and as evidenced by either of Kasuya and Dunaway.	29
E. Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Shim in view of Chen, Kolan, Choi, Towle, and Tsai and further in view of US 2016/0111395 (“Heinrich”), and as evidenced by either of Kasuya and Dunaway.	29
III. Response to Arguments	31
Conclusion	31


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A. Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0300797 (“Shim”) in view of US 2011/0193225 (“Chen”), US 2009/0072391 (“Kolan”), US 2005/0104168 (“Choi”), and US 2002/0074641 (“Towle”), and as evidenced by either of US 9,520,374 (“Kasuya”) and US 5,101,550 (“Dunaway”).
Claim 1 reads,
1. (Currently Amended) A method comprising:
[0] forming an insulating layer over a carrier;
[1a] forming a first redistribution layer over the insulating layer, 
[1b] the first redistribution layer comprising a contact pad, a conductive via, and a bond pad, 
[1c] wherein the contact pad is in physical contact with the conductive via, 

[1e] wherein a bottommost surface of the conductive via is above a bottommost surface of the insulating layer;
[2] forming a conductive pillar over the contact pad;
[3a] after forming the conductive pillar over the contact pad, attaching a backside surface of an integrated circuit die to the bond pad using a solder joint, 
[3b] a width of the solder joint being greater than a width of the bond pad,
[3c] the backside of the integrated circuit die comprising a first seed layer, 
[4a] wherein attaching the backside of the integrated circuit die to the bond pad using the solder joint comprises: 
[4b] applying a solder paste on the first seed layer of the integrated circuit die, 
[4c] the solder paste continuously extending from a first edge of the first seed layer to a second edge of the first seed layer, 
[4d] the first edge of the first seed layer being opposite the second edge of the first seed layer;
[4e] after applying the solder paste, placing the integrated circuit die over the bond pad, the solder paste being in physical contact with the bond pad [as taught in Towle]; and 
[4f-1] after placing the integrated circuit die over the bond pad, performing a reflow process on the solder paste to form the solder joint, 
[4f-2] the reflow process reducing an overlay shift between the integrated circuit die and the bond pad;
[5a] after attaching the backside of the integrated circuit die to the bond pad, forming an encapsulant along a sidewall of the conductive pillar and a sidewall of the integrated circuit die, 
[5b] the encapsulant being in physical contact with a topmost surface and a sidewall of the contact pad,
[5c] a front-side surface of the integrated circuit die being substantially level with a topmost surface of the encapsulant and a topmost surface of the conductive pillar; and
[6] forming a second redistribution layer over the front-side surface of the integrated circuit die, the topmost surface of the encapsulant and the topmost surface of the conductive pillar.

With regard to claim 1, Shim discloses, generally in Figs. 3a-3i, 5, and 8d,
1. (Currently Amended) A method comprising:
[0] forming an insulating layer 274 [in Fig. 5] over a carrier 160 [¶¶ 40-41, 63, Figs. 3a, 5];
[1a] forming a first redistribution layer 166 over the first insulating layer 274 [¶¶ 50, 63; Figs. 3a-3c, 5], 
[1b] the first redistribution layer 166 comprising a contact pad [portions of 166 contacting conductive pillars 194, as shown in Fig. 5],  a conductive via [portion of 166 extending through insulating layer 274] … ;
[1c] wherein the contact pad is in physical contact with the conductive via [as shown in Fig. 5 and is consistent with the contact pad and conductive via in the Instant Application’s Fig. 22 being integrally formed] and
[1d] wherein the conductive via [portion of 166 extending through insulating layer 274]  extends through the insulating layer 274, and
[1e] wherein a bottommost surface of the conductive via [portion of 166 extending through insulating layer 274]  is above a bottommost surface of the insulating layer 274 [as shown in Fig. 5, due to the contact of the conductive via to the underlying conductive layer 270, just as in Fig. 22 of the Instant Application];
[2] forming a conductive pillar 194 over the contact pad [portions of 166 contacting conductive pillars 194]  [¶¶ 51-53; Figs. 3d-3f, 5];
[3a] after forming the conductive pillar 194 over the contact pad, attaching a backside surface of an integrated circuit die 124 to the … [carrier 160] … using a [die-attach adhesive 198] … [¶¶ 55-56; Figs. 3g, 5],
[3b]-[3c] … [not taught]…
[4a]-[4f-2] … [not taught] … 
[5a] after attaching the backside surface of the integrated circuit die 124 to the … [carrier 160] …, forming an encapsulant 208 along a sidewall of the conductive pillar 194 and a sidewall of the integrated circuit die 124 [¶¶ 58-59; Figs. 3h, 5], 
[5b] the encapsulant 208 being in physical contact with a topmost surface … of the contact pad [portions of 166 contacting conductive pillars 194]  [as shown in Fig. 5],
124 being substantially level with a topmost surface of the encapsulant 208 and a topmost surface of the conductive pillar 194 [Figs. 3h and 5; ¶¶ 56, 61]; and
[6] forming a second redistribution layer 374 over the front-side surface of the integrated circuit die 124, the topmost surface of the encapsulant 208 and the topmost surface of the conductive pillar 194 [¶¶ 61, 74-75; Fig. 8d].
With regard to feature [5c] of claim 1, note that the Instant Application includes additional elements in the defining of the claimed “front-side surface of the integrated circuit die” including the top surfaces of the conductive bumps 501 and insulating layer that is level with the top surface of the encapsulant 1701 (Instant Application: Figs. 10 and 18).  As such, Shim has been interpreted consistent with Fig. 18 of the Instant Application in this regard, showing at least insulating layer 134 forming the front-side surface after the CMP step (Shim: ¶ 61). 
This is all of the features of claim 1 taught in Shim.

With regard to features [1b], [3a], and [5a] of claim 1, Shim does not include a bond pad in the first redistribution layer (RDL) 166, as required by feature [1b] and therefore does not disclose attaching the backside of the IC die 124 to the bond pad using a solder joint as required by features [3a] and [5a].
Chen, like Shim, teaches a semiconductor package and its method of manufacture, wherein a first and second RDLs are formed above and below, respectively, the IC die 201, 202, said RDLs 10/20 and 106 and connected by a conductive pillars 106 running through the encapsulant surrounding the IC die 201, 202.  Also like Shim, Chen teaches that the RDL 10, 20 is formed on a carrier 100 and includes contact pads 20 to which conductive pillars 106 are formed.  Chen further teaches that the RDL 10, 20 includes a bond pad 10 to which the backside of the integrated circuit dies 201, 202 are attached using solder joints 103a, 103b (Chen: ¶¶ 28, 10 serves as both a “grounding region” and a heat dissipation means (Chen: ¶ 33). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form a bond pad in Shim’s RDL 166 (along with the contact pads) and to attach the back side of said IC die 124 to said bond pad using a solder joint, as taught by Chen, in order to form a grounding region and/or a heat dissipation means.  As such, Chen may be seen as an improvement to Shim in this regard.  (See MPEP 2143.)

With regard to feature [3b] of claim 1,
[3b] a width of the solder joint being greater than a width of the bond pad,
Chen further shows the material used to attach the backside of the IC die to its mounting surface is equal to the width of the IC die.  Because Chen shows that two IC dice 201, 202 are attached to the bond pad 10, Chen also does not teach the relative size of the solder joint 103a, 103b being wider than the bond pad 10 (Chen: ¶¶ 28, 33; Fig. 8B).  
Kolan, like each of Shim and Chen, teaches a semiconductor device package including an integrated circuit die 210 embedded in an encapsulant 215, wherein the backside of the integrated circuit die 210 is mounted to a bond pad 202 with an adhesive 218, which can be an electrically conductive adhesive (Kolan: Fig. 3; ¶¶ 31-32) of which the solder material 103a, 103b of Chen would be a member.  Kolan further teaches that the widths of either the die 210, alone, or both the die 210 and the adhesive 218 can be greater than the width of the bond pad 202 (Kolan: Figs. 2A and 3).   
Choi, like each of Shim, Chen, and Kolan, teaches a semiconductor device package including an integrated circuit die 830 embedded in an encapsulant 860a, 860b, wherein the backside of the integrated circuit die 830 is mounted to a bond pad 810a with an adhesive 218 820 is specifically solder (id.).  Choi further teaches that the width of the solder 820 (and the solder joint 820) is equal to the width of the integrated circuit die 830 and wider than the bond pad 810a (id.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the bond pad 10 of Chen that is used in Shim to be of smaller width than both of the integrated circuit die 124 of Shim, because each of Kolan and Choi teaches that the claimed configuration of having the widths of the integrated circuit die and the solder joint to be greater than the width of the bond pad is suitable for packaging an integrated circuit die and provides the predictable result of having the integrated circuit die bonded to a bond pad for the integrated circuit.  
There is a reasonable expectation of success in applying the modification to Shim/Chen/Kolan because Choi teaches that the solder 820 is equal to the width of the integrated circuit die 830 and wider than the bond pad 810a. 
Moreover, there is no discussion in the Instant Specification about the widths of either of the integrated circuit die 901 and the solder joint 1601 relative to that of the bond pad 1501b.  The only statement in the Instant Specification directed to the width of the solder joint 1601 or the integrated circuit die 901 is that they are substantially the same: “a width of the solder joints 1601 is substantially same as a width of the integrated circuit dies 901” (Instant Specification: ¶ 42).  The width of the bond pad 1501b is not mentioned.  As such, it appears that Applicant has pulled this feature from the drawings.  However, paragraph [0005] of the Instant Specification (p. 2) states that, in the drawings, “various features are not drawn to scale”; therefore, the drawings do not necessarily provide evidence of the relative widths of the solder joint 1601 and 1501b or their relevance to the Instant Invention.  Consequently, the width of either of the integrated circuit die 901 and the solder joint 1601 relative to the width of the bond pad 1501b cannot be viewed as a critical feature, which is further evidenced by the prior art of each of Kolan and Choi.

With regard to features [3c] and [4a]-[4f-2] of claim, Chen (and Choi) teaches that the conductive adhesive 103a, 103b can be solder, but does not discuss the details of its application and does not, therefore, teach either a seed layer or solder paste on the backside surface of the integrated circuit die to form the solder joint 103a, 103b, as required by features [3c], [4a]-[4d] or the reflow process, as required by features [4e]-[4f-2] of claim 1.
Towle, like Chen, teaches a method of using a solder joint 352 to attach a semiconductor die 314 to the bonding surface 312 of a carrier 302 (Towle: Figs. 25-29; ¶¶ 40-44).  Towle teaches that a solder joint, i.e. “thermal contact solder layer 352”, is made by (1) “first applying a wetting layer 334, such as a seed layer as known in the art, to the back surface of the wafer corresponding to the microelectronic die back surface 318.” (Towle: ¶ 41).  Then solder paste is printed on the backside surface of the integrated circuit die 314 to form the solder bumps 332 that become the solder joint 352 (id.; Towle Figs. 27-29).  Bear in mind that solder paste bumps may be applied only to the die or only to the bonding surface 312 of the carrier 302:  
Alternately, to save cost and simplify the process, either the first plurality of solder bumps 332 or the second plurality of solder bumps 338 may be eliminated, so that just the wetting layer [i.e. seed layer] and the patterned solder layer would be present on the corresponding surface.
(Towle: ¶ 42)  
The solder bumps 332 on the backside surface of the integrated circuit die 314 are then placed in contact with the bonding surface 312 of the carrier 302 --whether the bonding surface 338 on the carrier or without the associated solder bumps 338 (id.) thereon (Towle: Fig. 28)-- and a reflow process is used to form the solder joint 352 between the seed layer and the bonding surface 312 of the carrier 302 (Towle: ¶ 44; Fig. 29).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form a seed layer on the backside surface of the integrated circuit die 124 of Shim, said seed layer being of equal width to the backside surface as shown in Towle (i.e. seed layer 334 in Fig. 27), before applying the solder paste according to Chen or Towle because Towle teaches that it is known in the art to first form the seed layer across the entire backside surface of the IC die in order to function as a wetting layer for the application and reflow of the solder paste (Towle: ¶ 41, supra). 
Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the solder of Chen or Towle as a paste to the seed layer, because Towle teaches that printing a solder paste is a suitable method of applying solder to a seed layer on the backside surface of an integrated circuit die that will subsequently be used to form a solder joint (Towle: ¶ 41, supra).
Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to place the solder paste deposited on the backside surface of the integrated circuit die of Shim/Chen in contact with the bond pad of the carrier of Shim/Chen and then reflow the solder paste to form the solder joint because reflowing is a required step in forming a solder joint from solder paste, as evidenced by Towle (Towle: ¶ 44, supra).
Finally, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make said solder paste and subsequent solder joint being 124 because each of Shim, Chen, Kolan, and Choi teaches that the width of the attaching material, solder or otherwise, is the approximately the same width as that of the backside surface of the IC die even when said width is greater than the width of the bond pad, as further taught in each of Kolan and Choi.
Thus, Shim modified by Chen, Kolan, Choi, and Towle, as explained above, teaches each of features [3c] and [4a]-[4f-1] of claim 1, as follows:
[3c] the backside of the integrated circuit die 124 [of Shim] comprising a first seed layer [as taught in Towle],
[4a] wherein attaching the backside of the integrated circuit die 124 [of Shim] to the bond pad [10 of Chen/Kolan/Choi used in Shim] using the solder joint [103a, 103b of Chen used in Shim] comprises: 
[4b] applying a solder paste on the first seed layer [as taught in Towle] of the integrated circuit die 124 [of Shim], 
[4c] the solder paste continuously extending from a first edge of the first seed layer to a second edge of the first seed layer [of Towle on the backside of the die 124 of Shim, because the solder joints 103a, 103b taught in Chen extends across the entire backside of each of the integrated circuit dice 201, 202 and because each of Shim, Chen, Kolan, and Choi teaches that the width of the attaching material, solder or otherwise, is the approximately the same width as that of the backside surface of the IC die], 
[4d] the first edge of the first seed layer being opposite the second edge of the first seed layer;
[4e] after applying the solder paste, placing the integrated circuit die 124 [of Shim] over the bond pad [10 of Chen/Kolan/Choi used in Shim], the solder paste being in physical contact with the bond pad [as taught in Towle]; and 
[4f-1] after placing the integrated circuit die 124 [of Shim] over the bond pad [10 of Chen/Kolan/Choi used in Shim], performing a reflow process on the solder paste to form the solder joint [as taught in Towle, 
With regard to feature [4f-2] of claim 1,
[4f-2] the reflow process reducing an overlay shift between the integrated circuit die and the bond pad;
103a, 103b of Chen used between the bond pad of Chen/Kolan/Choi in Shim, which results in the surface tension generated by the molten solder aligning the integrated circuit die to the pad—as evidenced by either of Kasuya and Dunaway.  In this regard, the Instant Application equates overlay shift with misalignment and notes the self-alignment resulting from the reflow process (Instant Specification: ¶ 42).  Each of Kasuya and Dunaway points out the surface tension provided by the molten solder between the backside of an integrated circuit die and a bond pad produced during reflow inherently aligns the square or rectangular-shaped die to the square or rectangular-shaped pad.  See Kasuya at Figs. 7a-7d and 11a-11d and the associated discussion at col. 3, lines 7-50 and col. 14, line 4 to col. 15, line 3.  See Dunaway at Figs. 7-14 and the associated discussion at col. 8, lines 7-62.  As such, the burden of proof is shifted to Applicant to prove the contrary, i.e. that the self-alignment would not occur during the formation of the solder joint of Chen used in Shim between the integrated circuit die of Shim and the bond pad of Chen/Kolan/Choi during the reflow process of Towle.  (See MPEP 2112(I)-(V).) 

With regard to feature [5b] of claim 1,
[5b] the encapsulant being in physical contact with a topmost surface and a sidewall of the contact pad,
While Shim shows the encapsulant 208 in contact with the top surface of the contact pad of RDL 166, Shim does not disclose that the encapsulant 208 in physical contact with a sidewall of the contact pad due to the presence of an additional insulating layer 174 (Shim: Figs. 3h, 5).
Chen teaches that the contact pads 102b and bond pad 102a of the first RDL 102a, 102b do not include any additional, overlying additional insulating layer in order to allow contact of the backside surface of the IC die 201, 202 to the bond pad 102a used as the ground plane, which 104 being in physical contact with a topmost surface and a sidewall of the contact pad 102b”, as required by feature [5b], as well as being in contact with the sidewall of the bond pad 102a.
Thus, in addition, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to omit the insulating layer 174 of Shim in order to allow the IC die 124 of Shim to contact the bond pad of Chen, which would then result in the encapsulant 208 of Shim contacting the topmost surface and sidewall of the contact pad, i.e. the portions of the RDL 166 above insulating layer 274 to which the conductive pillars 194 are connected, as shown in Fig. 5 of Shim.
This is all of the features of claim 1.

With regard to claim 5, Shim further discloses, 
5. (Original) The method of claim 1, wherein the conductive pillar 194 electrically connects the contact pad of the first redistribution layer 166 to the second redistribution layer 374 [as shown in Fig. 8d of Shim].  

Claims 6 and 7 read, 
6. (Original) The method of claim 1, wherein a width of the bond pad is greater than a width of the contact pad.  
7. (Original) The method of claim 1, wherein the contact pad and the bond pad are electrically isolated from one another.
As stated above, Shim does not teach the bond pad and consequently does not teach the features of claims 6 and 7.
Chen teaches that the bond pad 10 on which the IC die is attached is wider that the contact pads 20 to which the conductive pillars 106 are attached and that said bond pad 10 and said contact pads 20 are electrically isolated from each other (Chen: Figs. 5, 6, and 8C).
supra). 

B. Claims 21-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Shim in view of Chen, Kolan, Choi, Towle, and US 2014/0070403 (“Pan”), and as evidenced by either of Kasuya and Dunaway.
Claim 21 reads,
21. (Currently amended) A method comprising: 
[0] forming an insulating layer over a carrier;
[1] forming a contact pad and a bond pad over the insulating layer and a conductive via within the insulating layer,
[1b] wherein the conductive via and the contact pad are portions of a single continuous conductive feature, and
[1c] wherein a bottommost surface of the conductive via is above a bottommost surface of the insulating layer;
[2] forming a conductive pillar over the contact pad, the conductive pillar being electrically coupled to the contact pad; 
[3a] TSMP20171283USooPage 6 of 12after forming the conductive pillar over the contact pad,
[3b] attaching a backside of an integrated circuit die to the bond pad a solder joint, 
[3c] a width of the solder joint being greater than a width of the bond pad,
[3d] the integrated circuit die having a connector on a front side
[3e] and a seed layer on the backside [as taught in Towle, supra],
[3f] the front side of the integrated circuit die being opposite to the backside of the integrated circuit die, 
[4a] wherein attaching the backside of the integrated circuit die to the bond pad using the solder joint comprises 
performing a solder reflow process, 
[4c] the solder reflow process reducing an overlay shift between the integrated circuit die and the bond pad; and 
[5a] after attaching the backside of the integrated circuit die to the bond pad, forming an encapsulant around the conductive pillar and around the integrated circuit die, 
[5b] the encapsulant being in physical contact with a sidewall of the bond pad, 
[6] a topmost surface of the connector being substantially level with a topmost surface of the encapsulant and a topmost surface of the conductive pillar.

With regard to claim 21, Shim in view of Chen, Kolan, Choi, and Towle, and as evidenced by either of Kasuya and Dunaway, teaches,
21. (Currently amended) A method comprising: 
[0] forming an insulating layer 274 [Fig. 5 of Shim] over a carrier 160 [of Shim; ¶¶ 40-41, 63, Figs. 3a, 5];
[1] forming a contact pad [portions of 166 contacting conductive pillars 194; Shim: ¶¶ 50, 63; Figs. 3a-3c, 5]  and a bond pad [i.e. bond pad 10 as taught by Chen, Fig. 8A, and formed along with the RDL 166 of Shim (supra)]  over the insulating layer 274 and a conductive via [portion of 166 extending through insulating layer 274]  within the insulating layer 274,
[1b] wherein the conductive via [portion of 166 extending through insulating layer 274]  and the contact pad [portions of 166 contacting conductive pillars 194]  are portions of a single continuous conductive feature [as shown in Fig. 5 of Shim], and
[1c] wherein a bottommost surface of the conductive via [portion of 166 extending through insulating layer 274] is above a bottommost surface of the insulating layer 274 [as shown in Fig. 5 of Shim, due to the contact of the conductive via to the underlying conductive layer 270, just as in Fig. 22 of the Instant Application];
[2] forming a conductive pillar 194 over the contact pad [portions of 166 contacting conductive pillars 194], the conductive pillar 194 being electrically coupled to the contact pad [Shim: ¶¶ 51-53; Figs. 3d-3f, 5]; 
[3a] TSMP20171283USooPage 6 of 12after forming the conductive pillar 194 over the contact pad,
124 [of Shim] to the bond pad [bond pad 10 of Chen formed along with the RDL 166 of Shim]  using a solder joint [103a, 103b of Chen used in Shim], 
[3c] a width of the solder joint [103a, 103b of Chen used in Shim]  being greater than a width of the bond pad [as taught by Kolan and Choi],
[3d] the integrated circuit die 124 [of Shim]  having a connector 132 [Shim: ¶ 36, Fig. 5] on a front side [of the IC die 124]
[3e] and a seed layer on the backside [as taught in Towle, supra],
[3f] the front side of the integrated circuit die 124 [of Shim] being opposite to the backside of the integrated circuit die; and 
[4a] wherein attaching the backside of the integrated circuit die 124 [of Shim] to the bond pad [10 of Chen/Kolan/Choi]  using the solder joint [103a, 103b of Chen used in Shim]  comprises 
[4b] performing a solder reflow process [as taught in Towle, supra], 
[4c] the solder reflow process reducing an overlay shift between the integrated circuit die [124 of Shim] and the bond pad [10 of Chen/Kolan/Choi] [as evidenced by either of Kasuya and Dunaway, supra]; and 
[5a] after attaching the backside of the integrated circuit die 124 [of Shim] to the bond pad [10 of Chen/Kolan/Choi formed along with the RDL 166 of Shim],  forming an encapsulant 208 around the conductive pillar 194 and around the integrated circuit die 124 [Shim: ¶¶ 58-59; Figs. 3h, 5], 
[5b] the encapsulant 208 [of Shim] being in physical contact with a sidewall of the bond pad [as taught in Chen (supra)], 
[6] … [not taught].

With regard to features [1], [3b], and [3e] of claim 21, the reasons for finding the inclusion of the bond pad of Chen in Shim, as well as the associated attaching of the IC die 124 of Shim to said bond pad using a solder joint formed by first depositing a seed layer and then solder paste on the backside of the IC die 124, as taught in Towle, are explained above under claim 1 and are incorporated here.  With regard to feature [3c] of claim 21, the reasons for finding the width of the solder joint to be greater than the width of the bond pad, as taught by feature [3b] claim 1 and are incorporated here.  Finally, the reason for having the encapsulant 208 being in physical contact with the sidewall of the bond pad are explained above under feature [5b] of claim 1 and are incorporated here. 

With regard to features [3d] and [6] of claim 21, while Shim shows a connector, i.e. “contact pad 132” on a front side of the IC die 124, Shim does not teach that the connector includes an addition portion that extends from the contact pad to be level with the topmost surface of the encapsulant 208.
Pan, like Shim, teaches a semiconductor device package having virtually the same features as in Shim, including integrated circuit die 114, front-side 124 and back-side 106 RDLs connected by a conductive pillar 110 extending through the encapsulant 120 and made by a similar process to that the identical manner as in Shim (Pan: Figs. 1-18).
Pan further teaches feature [6] of claim 
[6] a topmost surface of the connector 116 being substantially level with a topmost surface of the encapsulant 120 and a topmost surface of the conductive pillar 110  [Pan: Figs. 11-18].
Inasmuch as Shim includes a connector 132/200 including an additional pillar 200 made level with a top surface of the insulating layer, albeit when there are bonding wires 202 present (Shim: Fig. 3h; ¶ 56), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the additional pillar 200 in the embodiment shown in Fig. 5 of Shim without the bonding wires 202, because Pan teaches that the pillar is suitable even without the presence of the bonding wires.
This is all of the features of claim 21.

200 as part of the connector 132/200, as taught by Pan, further teaches,
22. (Previously presented) The method of claim 21, further comprising forming a redistribution layer 374 in physical contact with the connector 200 and the conductive pillar [Shim: ¶¶ 74-75; Fig. 8d and Pan: ¶¶ 26-28; Figs. 14-15].  
Inasmuch as Shim shows the RDL 374 in contact with the contact pad 132, with the maintaining of the pillar 200, the RDL 374 would contact the pillar 200, as also taught in Pan (id.). 

With regard to claims 23-25, Shim in view of Chen and Towle teaches,
23. (Previously presented) The method of claim 21, wherein a portion of the encapsulant 208 [of Shim] extends along a sidewall of the contact pad [of Shim] and a sidewall of the bond pad [bond pad 10 of Chen/Kolan/Choi formed along with the RDL 166 of Shim].
24. (Previously presented) The method of claim 21, wherein a portion of the encapsulant 208 extends along a sidewall of the solder joint [solder joint 103a, 103b of Chen used in Shim, as taught in Chen].  
25. (Previously presented) The method of claim 21, wherein the width of the solder joint 103a, 103b [of Chen used in Shim] is substantially same as a width of the integrated circuit die 124 [of Shim as taught in Chen].  
With regard to claims 23 and 24, because the bond pad 10 of Chen/Kolan/Choi and solder joint 103a, 103b of Chen (used in Shim) is spaced from the contact pads, the encapsulant 208 of Shim would contact the sidewalls of the bond pad just as it contacts the sidewalls of the contact pad.  Chen also teaches that the encapsulant 104 contacts the sidewalls of each of the bond pad 10 and the contact pads 20 (Chen Fig. 5 and 8D). 
With regard to claim 25, Chen teaches these features, as shown above.  Shim, modified to include the bond pad 10 and solder joint 103a, 103b of Chen and Towle for the reasons explained under claim 1 (supra), would reasonably have the configuration shown in Chen and 103a, 103b is the same width as the IC die 201, 202, as shown in Chen’s Fig. 8D.

Claim 27 reads,
27. (Previously Presented) The method of claim 21, wherein a portion of the encapsulant extends below a topmost surface of the insulating layer.
Shim does not disclose the features of claim 27.
Pan, like Shim, teaches that the RDL 106 includes contact via that extends through the insulating layer 104 and contact pad on the insulating layer 104 in contact with the conductive pillar 110 (Pan: Fig. 8).  Pan shows that the RDL can be made conformal to the patterned insulating layer 104. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the RDL conformal rather than planar, because it would be the substitution of one known configuration for an RDL with another known configuration for an RDL with the predicted results of having an RDL used for the same purpose of integrally formed conductive via/contact pad for conductive pillars. 
As explained above under feature [5b] of claim 1, it is obvious to omit the insulating layer 174 of Shim in order to allow the backside surface of the IC die 124 of Shim to contact the IC die bond pad 10 of Chen used in Shim and formed along with Shim’s RDL 166, as taught in Chen.  Because the portions of the RDL 166 of Shim, modified to be conformal as taught in Pan, forming the contact pad and conductive via of Shim/Pan do not have the insulating layer 174 formed thereover, when the encapsulant 208 is formed, it would extend into the recess formed by the conductive via—just as insulating layer 108 of Pan is shown to extend into said recess (Pan: Figs. 6-7), and just as shown in the Instant Application at Fig. 22—thereby making “the 208 [of Shim] extend[] below a topmost surface of the insulating layer 274 [of Shim]”, as required by claim 27. 

C. Claims 3, 4, 8-11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shim in view of Chen, Kolan, Choi, and Towle, and further in view of US 2015/0179591 (“Tsai”), and as evidenced by either of Kasuya and Dunaway.
Claims 3 and 4 read, 
3. (Previously Presented) The method of claim 1, wherein forming the first redistribution layer over the carrier comprises: 
[1] patterning the insulating layer;
[2] after patterning the insulating layer, forming a second seed layer over the insulating layer; 
[3] forming a first patterned mask over the second seed layer, the first patterned mask having a first opening and a second opening;  
[4] TSMP20171283USooPage 3 of 12depositing a first conductive material in the first opening and the second opening to form a first conductive feature in the first opening and a second conductive feature in the second opening; 
[5] removing the first patterned mask; and 
[6] removing exposed portions of the second seed layer, 
[7] wherein the first conductive feature and a first portion of the second seed layer under the first conductive feature form the conductive via and the contact pad, and
[8] wherein the second conductive feature and a second portion of the second seed layer under the second conductive feature forming form the bond pad.
4. (Previously presented) The method of claim 3, wherein forming the conductive pillar over the contact pad comprises: 
[1a] forming a second patterned mask over the second seed layer, the first conductive feature and the second conductive feature, 
[1b] the second patterned mask having a third opening, the third opening exposing a portion of the first conductive feature, 
[1c] the second patterned mask covering TSMP20171283USooPage 3 of 10the second conductive feature; 

[3] removing the second patterned mask.
The prior art of Shim in view of Chen, Kolan, Choi, and Towle, and as evidenced by either of Kasuya and Dunaway, as explained above, teaches each of the features of claim 1. 
With regard to claim 3, Shim in view of Chen further teaches,
3. (Currently amended) The method of claim 1, wherein forming the first redistribution layer 166 [of Shim] over the carrier 160 [of Shim] comprises: 
[1] patterning the insulating layer 274 [of Shim];
[2] after patterning the insulating layer 274, forming a second seed layer [of e.g. Ti/Cu or (TiW)/Cu] over the insulating layer 274 [Shim: ¶ 47];
[3]-[6] … [not taught] … 
[7] wherein the first conductive feature and a first portion of the second seed layer under the first conductive feature forms the conductive via [portion of RDL 166 extending through the insulating layer 274] and the contact pad [portion of 166 over 274 that is an extension of the conductive via and contacts the conductive pillar 194, as shown in Shim Fig. 5], and
[8] wherein the second conductive feature and a second portion of the second seed layer under the second conductive feature forming the bond pad [i.e. bond pad 10 of Chen that is forming as part of Shim’s RDL 166, as taught in Chen].
4. (Previously presented) The method of claim 3, wherein forming the conductive pillar 194 over the contact pad [portion of 166 contacting the conductive pillars 194] comprises: 
[1a] forming a second patterned mask 190 [Shim: Fig. 3d; ¶ 51] over the first conductive feature [i.e. over the conductive via portion of the RDL 166 of Shim] and the second conductive feature [i.e. over the IC-die bond pad portion 10 of Chen formed along with the RDL 166 of Shim (supra)], 
[1b] the second patterned mask 190 having a third opening 192, the third opening 192 exposing a portion of the first conductive feature [the contact pad portion of the RDL 166 where the conductive pillars 194 are formed as shown in Figs. 3e and 5 of Shim], 
[1c] the second patterned mask 190 covering TSMP20171283USooPage 3 of 10the second conductive feature [Fig. 3d of Shim]; 
194 in the third opening to form the conductive pillar 194 [Shim: Fig. 3e; ¶ 52]; and 
[3] removing the second patterned mask 190 [Shim: Fig. 3f; ¶ 53].

With regard to feature [2] of claim 3, Shim states that a seed layer may be used to form the RDL 166 as shown in Fig. 3a of Shim (¶ 47).  Shim does not indicate that the seed layer is formed after the patterning of the insulating layer 274 shown in Fig. 5, but this would inherently, necessarily be required, otherwise the conductive layer 166 grown from the seed layer by, e.g. electroplating or electroless plating (Shim: ¶ 45) could not happen.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 

With regard to features [3]-[7] of claim 3, while Shim uses a seed to form the RDL 166 which would include the bond pad 10 of Chen formed therewith, Shim does not teach that the claimed process of making the RDL 166 including the claimed “second seed layer” further includes the damascene process filling openings in the claimed “first patterned mask” as required in features [3]-[7] of claim 3.
Tsai, like Shim and Chen, teaches an IC package and it method of production including an IC die 36 embedded in encapsulant 38 and including a front side 34 RDL and a backside RDL 52 having at least contact pads connected to conductive pillars 50 (Tsai: Figs. 4A-4T).  Tsai teaches an alternative method of making an RDL layer which is effectively a damascene method where metal is filled into a patterned mask.  Tsai teaches the features of claims 3 and 4, as follows:
3. (Currently amended) The method of claim 1, wherein forming the first redistribution layer 52 over the carrier 62 [Tsai: ¶ 36] comprises: 
[1] patterning the insulating layer 40 [Tsai: Fig. 4B; ¶ 36];
40 forming a second seed layer 64 over the insulating layer 40 [Tsai: Fig. 4C; ¶ 36]; 
[3] forming a first patterned mask 66 over the second seed layer 64, the first patterned mask 66 having a first opening and a second opening [Tsai: Fig. 4D; ¶ 37];  
[4] TSMP20171283USooPage 3 of 12depositing a first conductive material 16 in the first opening and the second opening to form a first conductive feature 16 in the first opening and a second conductive feature 16 in the second opening [Tsai: Fig. 4E; ¶ 37]; 
[5] removing the first patterned mask 66 [Tsai: Fig. 4F; ¶ 38]; and 
[6] removing exposed portions of the second seed layer 64 [Tsai: Fig. 4I; ¶ 39], 
[7] wherein the first conductive feature 16 and a first portion of the second seed layer 64 under the first conductive feature form the conductive via and the contact pad [Tsai: Fig. 4I], and
[8] wherein the second conductive feature 16 and a second portion of the second seed layer 64 under the second conductive feature forming form …[as second conductive feature] [Tsai: Fig. 4I].
4. (Previously presented) The method of claim 3, wherein forming the conductive pillar 50 over the contact pad 16 comprises: 
[1a] forming a second patterned mask 68 over the second seed layer 64, … the second conductive feature [e.g. 52 at the top surface of insulating layer 40 where the IC die 36 is subsequently attached in Figs. 4I-4J]  [Tsai: Fig. 4G; ¶ 38], 
[1b] the second patterned mask 68 having a third opening, the third opening exposing … the first conductive feature 16, 
[1c] the second patterned mask 68 covering TSMP20171283USooPage 3 of 10the second conductive feature [again,  52 at the top surface of insulating layer 40 where the IC die 36 is subsequently attached in Figs. 4I-4J]; 
[2] depositing a second conductive material 50 in the third opening to form the conductive pillar 50 [Tsai: Fig. 4H; ¶¶ 19, 39]; and 
[3] removing the second patterned mask 68 [Tsai: Fig. 4I].

With regard to claim 3, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, in the method of Shim/Chen to form the RDL 166 including the contact pads and conductive vias of Shim and the IC-chip bond pad 10 of 
This is all of the features of claims 3 and 4. 

With regard to claim 8, Shim in view of Chen, Kolan, Choi, Towle, and Tsai, and as evidenced by either of Kasuya and Dunaway, further teach,
8. (Currently Amended) A method comprising: 
[1] forming an insulating layer 274 over a carrier 160 [Shim: ¶¶ 40-41, 63, Figs. 3a, 5]; 
[2] patterning the insulating layer 274 [Shim: Fig. 5; ¶ 63]; 
[3] after patterning the insulating layer 274, forming a first seed layer [Shim: ¶ 47 as explained above under feature [2] of claim 3 or or the seed 64 of Tsai used in Shim] over the insulating layer 274 [of Shim] [Tsai: Fig. 4C; ¶ 36];
[3a] forming a first patterned mask 66 [of Tsai using in Shim] over the first seed layer 64 [of Tsai used in Shim] [Tsai: Fig. 4D, ¶ 37], 
[3b] the first patterned mask 66 having a first opening [for forming the contact pads/conductive via portion of the RDL 166 of Shim, as explained under claim 3] and a second opening [for forming the IC-chip bonding pad 10 of Chen formed as part of the RDL 166 of Shim for the mounting the IC chip 124 of Shim, supra], 
[3c] the first opening and the second opening exposing the first seed layer 64 [of Tsai or of Shim (at ¶¶ 47, 63) used in Shim/Chen] [Tsai: Fig. 4D, ¶ 37];
[4a] depositing a first conductive material 166 [e.g. “Al, Cu, Sn, Ni, Au, Ag, …” Shim: ¶ 45] in the first opening and the second opening to form a first conductive feature [conductive via/contact pad portions of Shim’s RDL 166]  in the first opening and a second conductive feature  [the bond pad 10 of Chen formed along with the RDL 166 of Shim]  in the second opening,
[4b] wherein a portion [i.e. conductive via portion of Shim’s RDL 166] of the first conductive feature [conductive via/contact pad for pillars 194] extends into the insulating layer 274 [Shim: Fig. 5], and
166]  is above a bottommost surface of the insulating layer 274 [as shown in Fig. 5 of Shim];
[5] removing the first patterned mask 66 [of Tsai used in Shim]  [Tsai: Fig. 4F; ¶ 38];
[6a] forming a second patterned mask 190 [of Shim: Fig. 3d] over [each of] the first seed layer [because the first seed layer is part of the RDL 166], the first conductive feature [conductive via/contact pad portions of Shim’s RDL 166] and the second conductive feature [the bond pad 10 taught by Chen formed along with in the RDL 166 of Shim]  [Shim: Fig. 3d; ¶ 51], 
[6b] the second patterned mask 190 having a third opening 192, the third opening 190 exposing a portion of the first conductive feature [contact pad portions of Shim’s RDL 166, as shown in Fig. 3d],
[7] depositing a second conductive material 194 in the third opening 192 to form a conductive pillar 194 in the third opening 192 [Shim: Fig. 3e; ¶ 52];
[8] removing the second patterned mask 190 to expose a sidewall and a topmost surface of the first conductive feature [conductive via/contact pad portions of Shim’s RDL 166] and a sidewall and a topmost surface of the second conductive feature [the IC-chip bond pad 10 of Chen formed along with the RDL 166 of Shim, because the topmost insulating layer 174 of Shim is omitted as taught in Chen (supra)]; 
[9] removing exposed portion of the first seed layer [Shim: ¶ 53: “After stripping photoresist layer 190, portions of any used seed layer outside conductive pillars 194 are etched away and a leakage descum is performed.”]; 
[10] depositing a second seed layer [of Towle] along a backside of an integrated circuit die 124 [of Shim, as taught by Towle, supra] ; and 
[11a] attaching the second seed layer of the integrated circuit die 124 to the second conductive feature [bond pad 10 of Chen used in Shim] using a solder joint [103a, 103b of Chen and Towle, supra],
[11b] a width of the solder joint being greater than a width of the second conductive feature [as taught by Kolan and Choi, supra],
[12a] wherein attaching the second seed layer [of Towle] of the integrated circuit die 124 [of Shim] to the second conductive feature [the bond pad 10 of Chen/Kolan/Choi formed from the RDL 166 in Shim] using the solder joint [103a, 103b of Chen used in Shim] comprises:
[12b] applying a solder paste on the second seed layer [of Towle] of the integrated circuit die 124 [of Shim] [as taught in Towle, supra], 
10 of Chen/Kolan/Choi used in Shim];
[13] after applying the solder paste [of Towle] on the second seed layer [of Towle] of the integrated circuit die 124 [of Shim], placing the integrated circuit die 124 [of Shim] over the second conductive feature [the bond pad 10 of Chen/Kolan/Choi used in Shim], the solder paste being in physical contact with the second conductive feature [as taught in Towle]; and 
[14a] after placing the integrated circuit die 124 [of Shim] over the second conductive feature [the bond pad 10 of Chen/Kolan/Choi used in Shim], performing a reflow process on the solder paste to form the solder joint [as taught in Towle, supra], 
[14b] the reflow process reducing an overlay shift between the integrated circuit die and the second conductive feature [as evidenced by either of Kasuya and Dunaway, supra].
With regard to features [10] and [11a] of claim 8, the reason for attaching the IC die 124 of Shim using a solder joint, as taught in Chen (supra) is obvious for the reasons indicated above under claim 1.  In addition, the reason for including the seed layer of Towle on the backside surface of the IC die 124 of Shim before printing the solder paste thereon is obvious for the reasons indicated above under claim 1, again, because the seed layer functions as a wetting layer to the solder, as taught in Towle. 
With regard to feature [11b] of claim 8, the reason for making the width of the solder joint the same size as the IC die and greater than the width of the bond pad (i.e. the claimed “second conductive feature”), as taught in Kolan and Choi, is explained above under feature [3b] of claim 1, said explanation is incorporated here.
With regard to feature [12c] of claim 8, as above, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form each of the second seed layer and the solder paste of Towle across the entire back surface of the integrated circuit die 124 in Shim because (1) Towle teaches that the seed layer for the solder paste is of equal width to the backside surface, as shown in Towle (i.e. seed layer 334 in Fig. 27), supra).
 This is all of the features of claim 8.

With regard to claims 9-11, Shim further discloses,
9. (Original) The method of claim 8, further comprising forming an encapsulant 208 along a sidewall of the conductive pillar 194 and a sidewall of the integrated circuit die 124, a front-side surface of the integrated circuit die 124 being substantially level with a topmost surface of the encapsulant 208 and a topmost surface of the conductive pillar 194 [Shim: Fig. 5].
10. (Original) The method of claim 9, further comprising forming a redistribution layer 374 over the front-side surface of the integrated circuit die 124, the topmost surface of the encapsulant 208 and the topmost surface of the conductive pillar 194 [Shim: Fig. 8d; ¶¶ 74-75].
11. (Original) The method of claim 10, wherein the conductive pillar 194 electrically couples the redistribution layer 374 to the first conductive feature [the contact pad portion of the RDL 166 of Shim: Fig. 8d of Shim].

With regard to claim 13, Shim in view of Chen, Towle, and Tsai further teaches,
13. (Currently Amended) The method of claim 8, wherein applying the solder paste on the second seed layer of the integrated circuit die 124 [of Shim] comprises printing the solder paste on the backside surface of the integrated circuit die 124 [of Shim].
As stated above, Chen discloses that the conductive adhesive 103a, 103b can be a solder joint for connecting the backside surface of the IC die 124 of Shim to the bonding pad of Chen formed on Shim’s insulating layer 274 but does not provide the details of its application and does not, therefore, teach the features of claims 12 and 13.
124 before applying the solder paste according to Chen or Towle, because Towle teaches that it is known in the art to first form the seed layer covering the entire back surface of the IC die (i.e. seed layer 334 in Fig. 27 of Towle) in order to function as a wetting layer for the application and reflow of the solder paste (Towle: ¶ 41, supra). 
Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the solder of Chen or Towle as a paste, because Towle teaches that printing a solder paste is a suitable method of applying solder to a seed layer on the backside surface of an integrated circuit die that will subsequently be used to form a solder joint (Towle: ¶ 41, supra).
Finally, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to place the solder paste deposited on the backside surface of the integrated circuit die of Shim in contact with the bond pad of the carrier of Shim/Chen/Kolan/Choi and then reflow the solder paste to form the solder joint because reflowing is a required step in forming a solder joint from solder paste, as evidenced by Towle (Towle: ¶ 44, supra).
This is all of the features of claim 13.

With regard to claim 14, Shim in view of Chen and Tsai further teach,
14. (Currently amended) The method of claim 8, wherein the first conductive feature [conductive via/contact pad portions of Shim’s RDL 166] and the second conductive feature  [the bond pad 10 of Chen/Kolan/Choi formed as part of the RDL 166 of Shim]  are electrically isolated from one another after removing the exposed portion of the first seed layer 64 [of Tsai used in Shim or Shim at ¶¶ 47, 63-64] [as taught in Tsai and Chen].

D. Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Shim in view of Chen, Kolan, Choi, and Towle, and further in view of US 2006/0060637 (“Susheel”), and as evidenced by either of Kasuya and Dunaway.
Claim 28 reads,
28. (New) The method of claim 1, wherein the reflow process is performed at a temperature between 110 ºC and 260 ºC.
The prior art of Shim in view of Chen, Kolan, Choi, and Towle, and as evidenced by either of Kasuya and Dunaway, as explained above, teaches each of the features of claim 1.
Towle does not provide the temperature at which reflow is carried out.
Susheel, like each of Chen and Towle, teaches attaching the backside of a die 320 and a carrier, e.g. a thermal slug 330, using a solder joint 335 (Susheel: ¶ 25; Figs. 3F and 4).  Susheel teaches that the reflow process for attachment is carried out a temperature in the range of 230 ºC to 250 ºC (Susheel: ¶ 30). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a reflow temperature of, e.g., 230 ºC to 250 ºC, to form the solder joint of Chen/Towle from the solder paste of Towle, because Susheel teaches that this temperature range is suitable for forming a solder joint between the backside of an integrated circuit die and a carrier surface, such a thermal slug. 

E. Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Shim in view of Chen, Kolan, Choi, Towle, and Tsai and further in view of US 2016/0111395 (“Heinrich”), and as evidenced by either of Kasuya and Dunaway.
Claim 29 reads,  
29. (New) The method of claim 8, wherein the solder paste has a thickness between 5 µm and 100 µm.

Towle does not give the thickness of the solder paste.
Heinrich, like each of Chen and Towle, forms a solder joint 104 between the backside 106b of an integrated circuit die 106 and carrier 102 (Heinrich: ¶¶ 80-81).  Also like Towle, the solder joint 104 is formed by applying solder paste 104 (Heinrich: ¶ 81; Fig. 1B) and subsequently heating to form a solder joint (Heinrich: ¶ 86; Fig. 1C).  Prior to heating, the solder paste 104 is applied to either the backside 106b of the integrated circuit die 106 or to the bonding region of the carrier 102 in a continuous or patterned layer (Heinrich: ¶ 80).  The solder paste has a thickness in the range of 0.5 µm to 20 µm, e.g. from 1 µm to 5 µm (Heinrich: ¶ 80; Fig. 1B), which overlaps the claimed range. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a thickness of from 0.5 µm to 20 µm as thickness of the solder paste layer of Towle used to join the integrated circuit die of Shim 124 to the bond pad of Chen/Kolan/Choi used in Shim because Heinrich teaches that a thickness in this range is suitable for the same purpose of joining said die to said bond pad.  
Finally, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05(I)).  In such a situation, Applicant must show that the particular ranges are critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  (See MPEP 2144.05(III)(A); emphasis added.)

III. Response to Arguments
Applicant’s arguments filed 11/22/21 have been fully considered but they are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814